     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.1 Page 1 of 55




 1 CRAIG W. DUFORD, State Bar No. 305823
 2
     craig@dufordlaw.com
     KELLY E. DUFORD, State Bar No. 
 3   NHOO\@dufordlaw.com
 4   DUFORD LAW, LLP
 5   3611 Fifth Ave
     San Diego, CA 92103
 6
     Ph: (619) 565-5077
 7   Fax: (619) 354-2449
 8   Attorneys for Plaintiff
 9
10                    UNITED STATES DISTRICT COURT
11
                    SOUTHERN DISTRICT OF CALIFORNIA
12
13 LINDSEY GOWIN, an individual, Case No.:
                                                '19CV1876 JAH AHG
14
                                     COMPLAINT FOR DAMAGES AND
15
                                     INJUCTIVE RELIEF FOR:
16
     Plaintiff,
17 vs.                            1. Disability Discrimination – ADA
                                     violation, 42 U.S.C §12101 et seq.;
18
                                  2. Disability Discrimination – FEHA
19   SONY INTERACTIVE
                                     violation, Gov. Code §12940 et seq.;
     ENTERTAINMENT, LLC, a
20                                3. Failure to Accommodate – ADA
     California Limited Liability
21                                   violation, 42 U.S.C §12101 et seq.;
     Company; SONY INTERACTIVE
                                  4. Failure to Accommodate – FEHA
22   ENTERTAINMENT, INC., a
                                     violation, Gov. Code §12940 et seq.;
     Japanese Corporation; JEFF
23                                5. Failure to Engage in the Interactive
     LINDSAY, an individual; and
24                                   Process – FEHA violation, Gov. Code
     DOES 1 to 100, inclusive,
                                     §12940 et seq.;
25
                                  6. Retaliation – ADA violation, 42 U.S.C
26                                   §12101 et seq.;
27   Defendants.                  7. Retaliation – FEHA violation, Gov.
28                                   Code §12940 et seq.;



                    COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                        1
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.2 Page 2 of 55




 1                                       8. Failure to Prevent Discrimination and
 2
                                             Retaliation – FEHA violation, Gov.
                                             Code §12940 et seq.;
 3                                       9. Negligence – Cal. Civ. Code §1714;
 4                                       10. Intentional Infliction of Emotional
 5                                           Distress;
                                         11. Negligent Infliction of Emotional
 6
                                             Distress;
 7                                       12. Invasion of Privacy – Public Disclosure
 8                                           of Private Facts;
 9                                       13. Assault.
10                                       DEMAND FOR JURY TRIAL
11
12
                                        PARTIES
13
14 1.      Plaintiff LINDSEY GOWIN (“Plaintiff”) is, and at all times relevant to this
15
     Complaint, was a female individual residing in the County of San Diego, State of
16
17 California.
18
     2.    At all times relevant to this Complaint, Plaintiff was employed by Defendant
19
20 SONY INTERACTIVE ENTERTAINMENT LLC, as a Senior Department
21
22 Assistant. At all times relevant herein, Plaintiff was willing and able to, and did
23
     perform all of the essential functions of her employment in County of San Diego,
24
25 State of California.
26
     //
27
28 //



                     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                         2
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.3 Page 3 of 55




 1 3.      Defendant SONY INTERACTIVE ENTERNTAINMENT LLC (“SIE”) is,
 2
     and at all relevant times to this Complaint, was a California limited liability
 3
 4 company organized and doing business under the laws of the State of California,
 5
     with its principal place of business located at 2207 Bridgepointe Parkway, San
 6
 7 Mateo, California, 94404.
 8
 9
     4.    Defendant SONY INTERACTIVE ENTERTAINMENT INC. (“SONY
10 INC.”) is, and at all relevant times to this Complaint, was a Japanese corporation
11
12 with its principal place of business located at 1-7-1 Konan, Minato-Ku, Tokyo,
13
     108-0075, Japan. Plaintiff is informed and believes, and thereon alleges that
14
15 Defendant SONY INC. is, and at all relevant times to this Complaint, was an entity
16
     authorized to and has conducted business in the State of California.
17
18 5.      Defendant SIE is, and at all times relevant to this Complaint, was a wholly
19
     owned subsidiary of Defendant SONY INC.
20
21 6.      Defendant SIE and Defendant SONY INC. are both covered entities under
22
23
     the Americans with Disability Act of 1990 (“ADA”) at 42 U.S.C. §§ 12101 et seq.
24 and under the California Fair Employment and Housing Act (“FEHA”) at
25
26 California Government Code §§ 12900 et seq. because, at all relevant times herein,
27
     both the entities are and were “employers” in an industry affecting commerce with
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          3
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.4 Page 4 of 55




 1 more than fifteen (15) full and/or part-time employees throughout the United States
 2
     of America, upon Plaintiff’s information and belief.
 3
 4 7.      Defendant JEFF LINDSAY (“LINDSAY”) is, and at all times relevant to
 5
     this Complaint, was a male individual residing in California, upon Plaintiff’s
 6
 7 information and belief.
 8
 9 8.      Defendant LINDSAY is, and at all relevant times to this Complaint, was a
10 Human Resources Business Partner for Defendant SIE, acting in the capacity as the
11
12 Senior Manager and as the Director in Defendant SIE’s Human Resources
13
     Department (“HR”). Plaintiff is informed and believes that LINDSDAY is, and at
14
15 all relevant times to this Complaint, was in control of HR departments at SIE
16
     offices located in and around the County of San Diego, State of California.
17
18 9.      Plaintiff is ignorant as to the true names and capacities of the defendants sued
19
     herein as DOES 1 through 100, and therefore sues these defendants by such
20
21 fictitious names. Plaintiff will seek leave of court to amend this Complaint to set
22
23
     forth the true names and capacities of such named defendants when their identities
24 become known to her.
25
26 10.     Plaintiff is informed and believes, and thereon alleges, that each of the
27
     aforementioned DOES is responsible in some manner for the events and
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          4
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.5 Page 5 of 55




 1 happenings herein referred to, and caused injury and damages proximately thereby
 2
     to Plaintiff as herein alleged.
 3
 4 11.     Plaintiff is informed and believed, and thereon alleges, that each defendant
 5
     named in this action, including DOE defendants, at all relevant times, was the agent,
 6
 7 employee, and/or representative of Defendant SIE and/or Defendant SONY INC.,
 8
 9
     acting within the course and scope of his, her, or its agency, employment, or
10 representative capacity of SIE and/or SONY INC.
11
12                             JURISDICTION AND VENUE
13
     12.   This United States District Court, Southern District of California, has
14
15 original jurisdiction under US Const., Art. III, § 2 and 28 U.S.C. § 1331 because
16
     the action arises from claims under Title I of the ADA found in 42 U.S.C. §§ 12101
17
18 & 12112, and their applicable regulations as described in this Complaint.
19
     13.   Plaintiff’s state law claims have a common nucleus of applicable facts and
20
21 are so related to those under which this Court has original jurisdiction that they
22
23
     form part of the same case or controversy. Supplemental jurisdiction is therefore
24 appropriate over Plaintiff’s state law claims pursuant to under 28 U.S.C. § 1367.
25
26 14.     This Court has personal jurisdiction over defendants because all acts or
27
     omissions by Defendant SIE, Defendant SONY INC., and Defendant LINDSAY
28



                       COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           5
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.6 Page 6 of 55




 1 with respect to one or more causes of action, as well as Plaintiff’s injuries arising
 2
     from these acts or omissions, occurred in County of San Diego, State of California.
 3
 4 15.     This Court has personal jurisdiction over Defendant DOES 1 through 100,
 5
     inclusive, because they were acting within the course and scope of their
 6
 7 employment for Defendant SIE in County of San Diego, State of California, when
 8
 9
     Plaintiff’s injuries occurred.
10 16.     Venue is proper in the United States District Court for the Southern District
11
12 of California pursuant to 28 U.S.C. § 1391(b)(1) because Plaintiff, Defendant SIE,
13
     and Defendant LINDSAY all reside within this District. Defendant SONY, INC.
14
15 is a not a resident of the United States, and therefore may be sued in any judicial
16
     district pursuant to 28 U.S.C. § 1391(c)(3).
17
18 17.     Venue is also proper pursuant to 28 U.S.C. § 1391(b)(2) as a substantial part
19
     of the events giving rise to the claims set forth herein occurred in this District.
20
21                              FACTUAL BACKGROUND
22
23
     18.   In April of 2014, Plaintiff began her employment with Defendant SIE as
24 “Senior Department Assistant,” working onsite at SIE’s Sorrento Valley Office,
25
26 located at 9805 Barnes Canyon, San Diego, California, 92121 (the “SV Office”).
27
     //
28



                       COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           6
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.7 Page 7 of 55




 1 19.     On October 22, 2018, SIE relocated Plaintiff to work on the eighth floor of
 2
     SIE’s Rancho Bernardo Office, located at 16535 Via Esprillo, San Diego,
 3
 4 California, 92127 (the “RB Office”), while it was still under construction.
 5
                Defendant’s Initial Mismanaged Employment Practices
 6
 7 20.     In or around January of 2018, Plaintiff submitted a formal complaint to HR
 8
 9
     after experiencing bullying and other unprofessional conduct from colleagues.
10 21.     Plaintiff’s allegations of bullying in the aforementioned complaint included,
11
12 but was not limited to, a colleague throwing objects at Plaintiff, another colleague
13
     stating Plaintiff made her want to “puke” to other SIE employees, and other
14
15 substantive forms of harassment.
16
     22.   HR waited for over a month prior to launching an official investigation into
17
18 the allegations made by Plaintiff in the aforementioned complaint.
19
     23.   On or around February 16, 2018, HR finally launched a brief and
20
21 inconclusive investigation into aforementioned complaint made by Plaintiff.
22
23
     24.   During the course of the aforementioned investigation, HR failed to
24 interview Plaintiff’s witnesses and document substantive statements from the
25
26 alleged aggressors.
27
     //
28



                     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                         7
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.8 Page 8 of 55




 1 25.     Pursuant to concluding its investigation, HR documented that, “no one was
 2
     able to provide a firsthand account of bullying to corroborate [Plaintiff’s]
 3
 4 allegations.”
 5
     26.   Plaintiff repeatedly expressed feelings of severe discomfort to HR as a result
 6
 7 of having to continue working in close proximity to the aforementioned colleagues.
 8
 9
     However, Plaintiff continues working in close proximity to the aforementioned
10 colleagues to this date.
11
12 27.     Plaintiff’s direct supervisor at the time had close, personal relationships with
13
     the colleagues that Plaintiff named as aggressors in the aforementioned complaint.
14
15 28.     Plaintiff received a negative performance review and was reprimanded by
16
     her direct supervisor and other SIE personnel as result of submitting the
17
18 aforementioned complaint.
19
     29.   After the aforementioned complaint was made to HR, Plaintiff’s supervisor
20
21 at the time told Plaintiff she was disinvited to open invite SIE events, stating that,
22
23
     “this was not for her.”
24 30.     HR failed to take any remedial measures in light of Plaintiff’s complaint
25
26 regarding the bullying she experienced from the aforementioned colleagues.
27
     //
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          8
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.9 Page 9 of 55




 1 31.     In or around December of 2018, Plaintiff submitted another formal
 2
     complaint to HR regarding a male colleague from the SV Office inappropriately
 3
 4 placing his hands on Plaintiff’s body without her consent.
 5
     32.   On or around December 2018, Plaintiff’s male colleague, came behind her
 6
 7 and “started rubbing” her neck back and up and down her arms and squeezing her.
 8
 9
     (Attached hereto as EXHIBIT A.)
10 33.     SIE employees stated that the aforementioned male colleague should “be
11
12 fired” and “that is assault,” encouraging Plaintiff to report him to governmental
13
     agencies. (Attached hereto as EXHIBIT B.)
14
15 34.     Pursuant to the official investigation launched by HR regarding the
16
     aforementioned complaint made by Plaintiff, it was determined and documented
17
18 that the male colleague did place his hands on Plaintiff’s body without her consent.
19
     35.   Plaintiff remained confident that SIE would take appropriate action and did
20
21 not bring civil suit against the aforementioned male colleague or make formal
22
23
     complaints to other governmental agencies regarding his misconduct.
24 36.     Plaintiff is informed and believes that HR failed to document essential details
25
26 regarding the inappropriate conduct of the aforementioned male colleague.
27
     //
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          9
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.10 Page 10 of 55




 1 37.     SIE has promoted the aforementioned male colleague and allowed him to
 2
     remain on Plaintiff’s team, working in very close proximity to Plaintiff to this date.
 3
 4 38.     HR failed to take effective remedial measures in light of Plaintiff’s complaint
 5
     regarding the misconduct she endured from the aforementioned colleague.
 6
 7 39.     The aforementioned male colleague was neither suspended, terminated or
 8
 9
     otherwise formally disciplined by SIE’s HR department for his inappropriate
10 touching of Plaintiff.
11
12 40.     SIE has overlooked Plaintiff for promotions on multiple occasions as a result
13
     of the complaints she has submitted to HR.
14
15 41.     Plaintiff was told at her most recent SIE performance review that she was
16
     “too nice and energetic” and would have received a “better” score if she did not
17
18 work remotely and was present at the RB Office more often.
19
                     Plaintiff’s First On-Site Anaphylactic Reaction
20
21 42.     At all times relevant to this Complaint, Defendant SIE and Defendant
22
23
     LINDSDAY were aware of Plaintiff’s history of asthma.
24 43.     October 22, 2018 was Plaintiff’s first formal workday onsite at the RB Office,
25
26 which was still an open construction site at the time.
27
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          10
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.11 Page 11 of 55




 1 44.     On October 23, 2018, Plaintiff began experiencing shortness of breath,
 2
     tightness in her chest, and bodily discomfort stemming from an allergic
 3
 4 inflammation shortly following her arrival to the RB Office that day.
 5
     45.   The aforementioned symptoms that Plaintiff began experiencing developed
 6
 7 into a severe anaphylactic reaction; Plaintiff’s eyelids, throats, and airways all
 8
 9
     began to swell as a result of exposure to the allergens and irritants contained in the
10 materials used for the construction. (Attached hereto as EXHIBIT C.)
11
12 46.     Despite Plaintiff exhibiting adverse physical symptoms of a medical
13
     emergency, SIE failed to take any affirmative action to render aid or even call for
14
15 an ambulance. After Plaintiff had taken a Benadryl onsite, SIE supervisors allowed
16
     Plaintiff to drive home in her personal vehicle from the RB Office to administer
17
18 asthma medication and a breathing treatment.
19
     47.   Plaintiff recorded a video of herself after leaving the RB Office on October
20
21 23, 2018. The aforementioned video depicted the severity of the adverse physical
22
23
     symptoms that she was suffering from as a result of experiencing the
24 aforementioned anaphylactic reaction onsite.
25
26 48.     Plaintiff believed that SIE would not believe her without such a video based
27
     on her previous interactions with HR and other SIE personnel.
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          11
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.12 Page 12 of 55




 1 49.     Plaintiff was later transported from her home to the emergency room due to
 2
     the pain and discomfort she was experiencing in her critical medical condition.
 3
 4 50.     Plaintiff was admitted into the emergency room and received immediate
 5
     medical treatment due to her critical condition.
 6
 7         Events Following Plaintiff’s Initial On-Site Anaphylactic Reaction
 8
 9 51.     On October 24, 2018, despite having knowledge of Plaintiff’s initial
10 anaphylactic reaction she experienced onsite at the RB Office, Defendant SIE
11
12 limited any sort of accommodation for Plaintiff’s reaction to only one (1) workday
13
     of work in the SV Office and required Plaintiff to return to the RB Office the
14
15 following day.
16
     52.   Plaintiff was willing and able to perform her essential job duties at the SV
17
18 Office.
19
     53.   Plaintiff never experienced any medical symptoms suggestive of an
20
21 anaphylactic reaction over the course of four (4) consecutive years while working
22
23
     onsite at the SV Office.
24 54.     On October 25, 2018, SIE informed Plaintiff that she was required to return
25
26 back to work onsite at the RB Office.
27
     55.   Plaintiff complied immediately with the SIE’s requirement.
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          12
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.13 Page 13 of 55




 1 56.     SIE moved Plaintiff’s workspace to an open-air area located less than thirty
 2
     (30) feet from the location where Plaintiff experienced the anaphylactic reaction.
 3
 4 57.     Upon Plaintiff’s return to the RB Office, she began experiencing consistent
 5
     workplace-exacerbated asthma attacks, accompanied by symptoms including, but
 6
 7 not limited to, severe nasal congestion, inflammation of her throat, tightness in her
 8
 9
     chest, and ocular pruritus.
10 58.     The aforementioned workspace move was ineffective in light of the airborne
11
12 nature of the allergens and irritants causing Plaintiff’s anaphylactic reaction.
13
     59.   Other SIE employees also began experiencing workplace-exacerbated
14
15 allergies onsite at the RB Office at that same time.
16
     60.   Despite Plaintiff and other SIE employees experiencing workplace-
17
18 exacerbated allergic reactions at the RB Office, neither Plaintiff nor other
19
     employees were offered offsite accommodations by SIE managers, supervisors, or
20
21 personnel in SIE’s HR department.
22
23
     61.   Defendant LINDSAY explicitly denied Plaintiff the ability to work remotely.
24 62.     Plaintiff is informed and believes that she was the only SIE employee that
25
26 Defendant LINDSAY said this to.
27
     63.   Defendant LINDSAY continuously checked up on Plaintiff personally
28
     regarding her work from home status.

                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          13
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.14 Page 14 of 55




 1 Plaintiff is informed and believes that she was the only SIE employee that
 2
     Defendant LINDSAY did this to.
 3
 4                  Plaintiff’s Second On-Site Anaphylactic Reaction
 5
     64.   On October 31, 2018, Plaintiff experienced another life-threatening
 6
 7 anaphylactic reaction while working onsite at the RB Office; Plaintiff’s eyelids,
 8
 9 throats, and airways all began to drastically swell once again, causing her to endure
10 severe pain, discomfort, and distress.
11
12 65.     Defendant SIE failed to implement actionable protocol and took no remedial
13
     safety measures after witnessing Plaintiff endure a similar medical emergency one
14
15 (1) week prior.
16
     66.   SIE personnel once again allowed Plaintiff to drive home in a critical
17
18 medical condition from the RB Office to administer the steroids and antihistamines
19
     she was prescribed in the emergency room following the anaphylactic reaction she
20
21 experienced on October 23, 2018.
22
23
     67.   Plaintiff’s symptoms were so severe that she was unable to make it home
24 without having to pull her vehicle over to the side of the road in order to administer
25
26 asthma medication and a breathing treatment in an attempt to suppress the flaring
27
     of her allergies and asthma.
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          14
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.15 Page 15 of 55




 1             Events Following Plaintiff’s Second Anaphylactic Reaction
 2
     68.   On November 1, 2018, Plaintiff was evaluated by her personal physician, Dr.
 3
 4 Adam Pacal (“Dr. Pacal”) for the adverse medical symptoms she was experiencing.
 5
     69.   Following the evaluation, Plaintiff provided Defendant SIE with a “Medical
 6
 7 Excuse Form” from Dr. Pacal stating, “Due to underlying asthma and allergies, Ms.
 8
 9
     Lindsey Gowin is unable to work in or near a construction environment. Allergens
10 released by the construction can result in a life-threatening allergic reaction.”
11
12 70.     Pursuant to the recommendations made by Dr. Pacal in the aforementioned
13
     “Medical Excuse Form,” Plaintiff began working remotely for SIE. Plaintiff was
14
15 willing and able to perform her essential job duties remotely.
16
     71.   In November of 2018, SIE required Plaintiff to return to work onsite at the
17
18 SV Office.
19
     72.   Plaintiff complied immediately with the aforementioned requirement.
20
21 73.     Plaintiff did not exhibit adverse medical symptoms that were suggestive of
22
23
     a manifestation of an anaphylactic reaction while working onsite at the SV Office.
24 74.     In or around January of 2019, Plaintiff was informed that the construction at
25
26 the RB Office was done and that air quality reports confirmed safe workplace
27
     conditions for Plaintiff.
28



                       COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           15
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.16 Page 16 of 55




 1 75.     In January of 2019, SIE mandated Plaintiff to return to work onsite at the
 2
     RB Office. Upon said return to the RB Office, Plaintiff continued experiencing
 3
 4 shortness of breath, incessant sneezing, and severe inflammation of her eyes and
 5
     throat on a regular basis.
 6
 7 76.     In April of 2019, Plaintiff formally requested copies of the air quality reports
 8
 9
     from SIE so she could provide them to her physician to verify she was in fact safe
10 to work onsite at the RB Office.
11
12 77.     Plaintiff informed SIE that her physician preferred to evaluate the air quality
13
     reports to assist in diagnosis and prevention of any further anaphylactic reactions.
14
15 78.     SIE and Defendant LINDSAY refused to provide the aforementioned air
16
     quality reports to Plaintiff and/or her physician, claiming it was against “company
17
18 policy” to do so.
19
                     Plaintiff’s Third On-Site Anaphylactic Reaction
20
21 79.     On March 12, 2019, Plaintiff endured another life-threatening anaphylactic
22
23
     reaction while working onsite at the RB Office at the demand of Defendant SIE.
24 80.     SIE allowed Plaintiff to drive home from the RB Office for a third time while
25
26 enduring severe pain and discomfort resulting from the symptoms of anaphylaxis.
27
     81.   Plaintiff incurred additional out-of-pocket medical expenses as a result of
28
     the third reaction because SIE denied to pay for Plaintiff to see an allergy specialist.

                       COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           16
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.17 Page 17 of 55




 1         Events Following Plaintiff’s Third On-Site Anaphylactic Reaction
 2
     82.   Plaintiff followed Dr. Pacal’s recommendations and again began working
 3
 4 remotely for Defendant SIE with the express approval from her immediate
 5
     supervisor.
 6
 7 83.     At all times relevant herein, Plaintiff was willing and able to perform her
 8
 9
     essential job duties remotely.
10 84.     On March 22, 2019, Plaintiff received email correspondence from Defendant
11
12 LINDSAY in which he expressed dissatisfaction of Plaintiff working remotely.
13
     85.   Plaintiff was informed by LINDSAY in the aforementioned email
14
15 correspondence that “the Sr. Department Assistant position is not a work-from-
16
     home position . . . so we will need to further review and discuss next steps.”
17
18 86.     SIE failed to facilitate any form of evaluation and/or assessment to determine
19
     whether Plaintiff could perform the essential duties of her employment remotely.
20
21 87.     Plaintiff has provided SIE with a list of all of the job duties that she can
22
23
     perform from home on multiple occasions. (Attached hereto as EXHIBIT D.)
24 88.     To date, SIE has not provided Plaintiff with a list of job duties that she cannot
25
26 perform from a remote location such as her home. SIE has failed to give any
27
     explanation at all as to why Plaintiff cannot perform her job duties remotely.
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          17
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.18 Page 18 of 55




 1 89.     In March of 2019, LINDSAY was well aware that Plaintiff was an asthmatic
 2
     who experienced several life-threatening anaphylactic reactions while working
 3
 4 onsite at the RB Office. LINDSAY was also aware that Plaintiff was allowed to
 5
     drive off premises with no supervision or assistance from any SIE personnel during
 6
 7 all of the anaphylactic reactions she endured onsite.
 8
 9                 Workplace Accommodation Requests for Plaintiff
10 90.     At all relevant times herein, Plaintiff actively communicated requests for
11
12 reasonable accommodations to HR personnel, including to Defendant LINDSAY.
13
     91.   Plaintiff constantly received evasive responses from said SIE personnel
14
15 regarding her requests and suggestions for reasonable accommodations.
16
     92.   At all relevant times herein, Plaintiff demonstrated to both SIE and
17
18 LINDSAY that she is willing to determine a reasonable workplace accommodation.
19
     93.   On March 19, 2019, for example, Plaintiff submitted a “Deep Cleaning
20
21 Request” for her workspace at the RB Office “to reduce dust, allergens, etc.”
22
23
     94.   On March 21, 2019, Plaintiff sent email correspondence to LINDSAY in
24 order to confirm the deep cleaning was completed and further requested to
25
26 reconnect to discuss next steps.
27
     95.   LINDSAY repeatedly insisted that Plaintiff work onsite while SIE was
28
     engaged in an interactive process to determine an accommodation for Plaintiff.

                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          18
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.19 Page 19 of 55




 1 96.     SIE and LINDSAY have disregarded Plaintiff’s numerous showings of an
 2
     ability to perform essential job duties of her employment away from the RB Office.
 3
 4 97.     Since October of 2018, SIE has had multiple positions available which
 5
     would allow Plaintiff to work remotely and/or away from the RB Office.
 6
 7 98.     SIE, a company composed of thousands of employees in various offices, has
 8
 9
     failed to offer Plaintiff options of a work-from-home accommodation or alternative
10 position, including an option to work at the SV Office during the interactive process.
11
12 99.     SIE remains engaged in the aforementioned interactive process to this date.
13
             U.S. HealthWorks Reports Regarding Workplace Conditions
14
15 100. On November 07, 2018, Defendant SIE received a “Work Status Report”
16
     regarding Plaintiff’s medical condition from SIE’s workers’ compensation medical
17
18 group: U.S. HealthWorks Medical Group (“U.S. HealthWorks”).
19
     101. The aforementioned report mentioned the following workplace restriction
20
21 for Plaintiff: “No working in buildings under construction or until air quality has
22
23
     been evaluated.”
24 102. SIE failed to evaluate the air quality in the RB Office until April of 2019.
25
26 103. SIE failed to follow U.S. HealthWorks’ work restrictions.
27
28



                        COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                            19
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.20 Page 20 of 55




 1 104. Despite Plaintiff’s request for air quality reports which SIE acknowledged it
 2
     was in possession of in January of 2019, SIE had the air quality evaluated at the
 3
 4 RB Office only in or around April of 2019.
 5
     105. SIE’s air quality investigation failed to test for airborne allergens, irritants or
 6
 7 heavy metals that catalyzed the anaphylactic reactions Plaintiff endured at the RB
 8
 9
     Office.
10 106. On November 13, 2018, SIE received another “Work Status Report”
11
12 regarding Plaintiff’s medical condition from U.S. HealthWorks physicians.
13
     107. The aforementioned report mentioned the following workplace restriction
14
15 for Plaintiff: “No working in buildings under construction . . . Needs HEPA filter
16
     on desk.”
17
18 108. Only in August of 2019—almost one (1) year later—did SIE place a HEPA
19
     filter on Plaintiff’s desk.
20
21 109. SIE placed the aforementioned HEPA filter on Plaintiff’s desk with dust
22
23
     masks and a piece of paper taped to her desk with her name hand-written on it in
24 big bold letters while Plaintiff was out of town. (Attached hereto as EXHIBIT E.)
25
26 110. The only notification Plaintiff received regarding the placement of the HEPA
27
     filter was from concerned colleagues via photographs and videos. (Attached hereto
28
     as EXHIBIT F.)

                        COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                            20
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.21 Page 21 of 55




 1 111. To date, SIE has failed to provide Plaintiff with formal notice regarding the
 2
     aforementioned HEPA filter placed on Plaintiff’s desk.
 3
 4 112. Plaintiff felt isolated, ostracized, and became extremely uncomfortable,
 5
     knowing that SIE was broadcasting Plaintiff’s confidential medical condition,
 6
 7 without formal notice or Plaintiff’s consent, to various SIE employees while
 8
 9
     Plaintiff was out of town.
10 113. Plaintiff began experiencing physical and emotional symptoms stemming
11
12 from SIE broadcasting confidential information regarding her medical condition.
13
     114. The aforementioned symptoms include, but are not limited to, stress, anxiety,
14
15 panic attacks, and nausea that Plaintiff has paid out of pocket to treatment.
16
           Dr. Pacal’s Recommendations Pursuant to Workplace Conditions
17
18 115. On or around March 20, 2019, Plaintiff provided Defendant SIE with a
19
     “Medical Excuse Form” from Dr. Pacal stating, “Please allow [Plaintiff] to work
20
21 from home . . . due to current allergy concerns.”
22
23
     116. Dr. Pacal is the only M.D. that Plaintiff was treated by who was not directly
24 or indirectly compensated by SIE.
25
26 117. SIE refused to allow Plaintiff to see an experienced allergist under SIE’s
27
     worker’s compensation coverage.
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          21
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.22 Page 22 of 55




 1 118. On or around April 24, 2019, Plaintiff provided SIE with another “Medical
 2
     Excuse Form” from Dr. Pacal stating, “Due to an ongoing medical condition, please
 3
 4 allow her to continue to work from home until workers comp evaluation is
 5
     completed.”
 6
 7 119. On or around May 3, 2019, Plaintiff provided SIE with a “Physician Work
 8
 9
     Activity Status Report” from Concentra Urgent Care (“CMC”), indicating Plaintiff
10 was diagnosed with “[m]oderate persistent asthma with acute exacerbation” and
11
12 had an “ADA Issue.”
13
     120. On or around May 17, 2019, Plaintiff provided SIE with another “Medical
14
15 Excuse Form” from Dr. Pacal stating, “[Plaintiff] completed her Worker’s Comp.
16
     evaluation . . . I agree with recommendation that she is unable to continue to work
17
18 at the Sony Rancho Bernardo Location due to the risk of repeated allergic reaction.”
19
     121. On or around July 9, 2019, Plaintiff provided SIE with another “Medical
20
21 Excuse Form” from Dr. Pacal stating, “[Plaintiff] has a history of severe allergic
22
23
     reaction working at the Rancho Bernardo location . . . She would continue to be
24 safest working from home.”
25
26 122. In July of 2019, SIE attempted to force Plaintiff back to work onsite in an
27
     open-air cubical despite knowing Plaintiff would be safest and without putting her
28
     life in jeopardy by working remotely.

                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          22
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.23 Page 23 of 55




 1 123. Amongst the aforementioned Medical Excuse Forms, Plaintiff’s physician
 2
     stated that Plaintiff should refrain from working in an open-air environment such
 3
 4 as a cubical.
 5
     124. Despite constructing brand-new buildings and having multiple offices in
 6
 7 various locations, SIE has refused to accommodate Plaintiff with an enclosed
 8
 9
     workspace that had a door.
10 125. SIE would only accept Plaintiff returning to work in an open-air environment.
11
12 126. It was at this point that Plaintiff felt that it was necessary to hire an attorney.
13
     127. On moving day, all moving employees were provided with the day off,
14
15 except for Plaintiff. Plaintiff was the only “moving” employee forced by SIE to
16
     work on moving day.
17
18            Defendant’s Continued Mismanaged Employment Practices
19
     128. Plaintiff notified high-level SIE management and HR personnel that
20
21 Defendant LINDSAY exhibited harassing conduct toward her. Plaintiff requested
22
23
     a new HR representative.
24 129. Plaintiff informed HR of LINDSDAY’s unprofessional demeanor toward
25
26 her and nonfeasance in regard to the interactive process.
27
     //
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          23
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.24 Page 24 of 55




 1 130. Pursuant to the aforementioned request made by Plaintiff, HR refused to
 2
     provide Plaintiff with a new HR representative without justification.
 3
 4 131. Prior to commencement of this civil action, Plaintiff retained an attorney to
 5
     advocate on her behalf regarding SIE’s stagnant and ineffective interactive process
 6
 7 led by LINDSAY.
 8
 9
     132. On July 19, 2019, Plaintiff’s counsel informed SIE and LINDSAY via email
10 that Plaintiff would not be working from the RB Office pursuant to the
11
12 recommendations made by Dr. Pacal and multiple U.S. HealthWorks physicians.
13
     133. Despite the aforementioned email correspondence, SIE and LINDSAY
14
15 attempted to claim that Plaintiff failed to report to work onsite at the RB Office.
16
     134. To date, LINDSAY continues to harass Plaintiff via email despite Plaintiff’s
17
18 allegations of harassment and engaging in improper HR procedures and practices.
19
     135. Despite all actions in the last five (5) years, it was only when Plaintiff was
20
21 being forced into work with the possibility of a life ending allergic reaction did she
22
23
     retain an attorney.
24 136. Plaintiff was and continues to be afraid for her life while abiding by SIE’s
25
26 requirements in order to retain her employment with SIE.
27
     //
28



                       COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           24
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.25 Page 25 of 55




 1 137. On or around July 3, 2019, Plaintiff submitted a formal request to SIE for
 2
     LINDSAY to no longer lead the aforementioned interactive process for Plaintiff.
 3
 4 138. On July 9, 2019, Plaintiff’s counsel sent SIE a formal letter of representation
 5
     advising SIE to ensure its representatives including, but not limited to, LINDSAY
 6
 7 refrain from corresponding with Plaintiff regarding the interactive process and
 8
 9
     other employment issues.
10 139. From approximately July 9, 2019 to September 6, 2019, Plaintiff was
11
12 contacted by LINDSAY via email and telephone on approximately ten (10)
13
     separate occasions.
14
15 140. On September 6, 2019, Plaintiff notified her counsel that she “experienced a
16
     strong visceral response” each time she was contacted by LINDSAY after
17
18 explicitly being told to refrain from contacting Plaintiff on multiple occasions.
19
     Plaintiff described feeling “[i]mmediately nauseous [and] anxious” after seeing any
20
21 email correspondence from LINDSAY.
22
23
     141. Each time Plaintiff’s counsel was notified of improper contact by SIE
24 personnel, Plaintiff’s counsel notified SIE’s attorney in an attempt to request SIE’s
25
26 attorney ensure that SIE personnel refrained from contacting Plaintiff. These said
27
     requests were made in good faith.
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          25
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.26 Page 26 of 55




 1 142. SIE’s attorney has regularly evaded responding to the aforementioned
 2
     requests made by Plaintiff’s counsel and failed to provide assurance at any time
 3
 4 that LINDSAY would stop contacting Plaintiff.
 5
     143. SIE has the ability to replace LINDSAY as Plaintiff’s HR representative and
 6
 7 stop LINDSAY from contacting Plaintiff. As of the time of filing this Complaint,
 8
 9
     SIE has failed to do so.
10               EXHAUSTION OF ADMINISTRATIVE REMEDIES
11
12 144. On or around August 31, 2019, Defendant SIE declined to settle at Plaintiff’s
13
     demand and presented no reasonable counter offer pursuant to the circumstances
14
15 set forth in this Complaint.
16
     145. Prior to commencing this civil action, and within the time provided by law,
17
18 Plaintiff filed administrative charges with the Equal Opportunity Commission
19
     (“EEOC”) and the California Department of Fair Employment and Housing
20
21 (“DFEH”).
22
23
     146. On September 6, 2019, Plaintiff requested and received a “Right-to-Sue”
24 Letter from the DFEH regarding Plaintiff’s state law claims (See DHEF Right-to-
25
26 Sue letter attached hereto as Exhibit G).
27
     //
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          26
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.27 Page 27 of 55




 1 147. On September 20, 2019, Plaintiff received a “Right-to-Sue” Letter from the
 2
     EEOC regarding Plaintiff’s federal claims (See EEOC Right-to-Sue letter attached
 3
 4 hereto as Exhibit H).
 5
                               FIRST CAUSE OF ACTION
 6
 7                  Disability Discrimination – Violation of the ADA
 8
 9
                                 42 U.S.C. § 12101, et seq.
10                               (Against All Defendants)
11
12 148. Plaintiff hereby repeats, re-alleges, and incorporates herein by reference each
13
     and every allegation in the preceding and subsequent paragraphs in this Complaint.
14
15 149. The ADA provides that “[n]o covered entity shall discriminate against a
16
     qualified individual with a disability because of the disability of such individuals
17
18 in regard to . . . terms, conditions, and privileges of employment.” 42 U.S.C. §
19
     12112(a).
20
21 150. Pursuant to the ADA, the term “discriminate against an individual with a
22
23
     disability” includes “not making reasonable accommodations to the known . . .
24 limitations of an otherwise qualified individual with a disability who is an . . .
25
26 employee.” 42 U.S.C. § 12112(b)(5)(A).
27
     //
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          27
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.28 Page 28 of 55




 1 151. Defendant SIE is and was at all times relevant herein, a “covered entity”
 2
     within the meaning of 42 U.S.C. § 12111(2) and an “employer” within the meaning
 3
 4 of 42 U.S.C. § 12111(5).
 5
     152. Plaintiff is and was at all time relevant herein, a “qualified individual” within
 6
 7 the meaning of 42 U.S.C. § 12111(8) and an “employee” of Defendant SIE within
 8
 9
     the meaning of 42 U.S.C. § 12111(4).
10 153. Plaintiff is and was at all relevant times herein, an “individual with a
11
12 disability” as defined under the ADA, 42 U.S.C. § 12012(1)(A) and 42 U.S.C. §
13
     12012(2)(A) because she has an impairment which substantially limits her major
14
15 life activities including, but not limited to, working.
16
     154. Plaintiff is and was at all relevant times herein, an “individual with a
17
18 disability” as defined under the ADA, 42 U.S.C. § 12012(1)(B) based on her record
19
     of a substantially limiting impairment, notated as “ADA Issue” in the May 3, 2019
20
21 “Physician Work Activity Report” that Defendant SIE is in possession of, upon
22
23
     Plaintiff’s information and belief.
24 155. Plaintiff is and was at all relevant times herein, an “individual with a
25
26 disability” as defined under the ADA, 42 U.S.C. § 12012(1)(C) and 42 U.S.C. §
27
     12012(3)(A) as Defendant SIE regarded Plaintiff as disabled within the meaning of
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          28
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.29 Page 29 of 55




 1 the ADA.
 2
     156. Accordingly, Plaintiff is and was at all relevant times herein, a member of a
 3
 4 class of persons protected by 42 U.S.C. § 12112 under the ADA.
 5
     157. Defendant SIE discriminated against Plaintiff because of her disability by
 6
 7 failing to engage in the interactive proves with Plaintiff in good faith to determine
 8
 9
     the existence of reasonable accommodations and by failing to reasonably
10 accommodate her disability despite Plaintiff’s repeated demonstration of an ability
11
12 to perform her essential job duties remotely.
13
     158. Plaintiff submits that her ADA disability as perceived by Defendant SIE was
14
15 a motivating factor in the decision of Defendant SIE to discriminate against her.
16
     159. As a direct and legal result of Defendant SIE’s conduct, Plaintiff has incurred,
17
18 and will continue to incur general and special damages, the full extent of which are
19
     uncertain at this time, but which are within the jurisdiction of this Court to
20
21 determine in a sum according to proof.
22
23
     160. Plaintiff is informed, believes, and thereon alleges that Defendant SIE and
24 its managers, officers, and/or directors committed the acts alleged herein
25
26 maliciously, fraudulently, oppressively, and in conscious disregard of Plaintiff’s
27
     federal rights, subjecting Plaintiff to cruel and unjust hardship. Plaintiff is thereby
28



                       COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           29
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.30 Page 30 of 55




 1 entitled to punitive damages in an amount appropriate to punish and make an
 2
     example of all Defendants.
 3
 4 Defendant SIE’s conduct is a violation of Title I of the ADA and on account thereof,
 5
     Plaintiff is entitled to recover reasonable attorneys’ fees and costs of suit as
 6
 7 provided by the ADA. 42 U.S.C. § 12117(a).
 8
 9                          SECOND CAUSE OF ACTION
10                   Disability Discrimination – Violation of FEHA
11
12                    California Government Code § 12940, et seq.
13
                                  (Against All Defendants)
14
15 161. Plaintiff hereby repeats, re-alleges, and incorporates herein by reference each
16
     and every allegation in the preceding and subsequent paragraphs in this Complaint.
17
18 162. FEHA, California Government Code § 12940 states that “[i]t shall be an
19
     unlawful employment practice . . . for an employer, because of . . . physical
20
21 disability . . . to discriminate against the person . . . in terms, conditions, or
22
23
     privileges of employment.” Gov. Code § 12940(a).
24 163. Defendant SIE is and was at all relevant times herein, Plaintiff’s “employer”
25
26 within the meaning of FEHA, California Government Code § 12926(d).
27
     164. Plaintiff is and was at all relevant times herein, protected by FEHA’s
28
     prohibition on disability discrimination because her medical condition, as

                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          30
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.31 Page 31 of 55




 1 described above, qualifies as a physical disability within the meaning of FEHA,
 2
     California Government Code § 12926(m).
 3
 4 165. Plaintiff’s disability is and was known by Defendant SIE at all relevant times
 5
     to this Complaint.
 6
 7 166. As set forth above, Plaintiff repeatedly demonstrate that she was qualified
 8
 9
     and able to perform the essential functions of her employment position as Senior
10 Department Assistant with Defendant SIE with reasonable accommodations such
11
12 as working remotely.
13
     167. During Plaintiff’s employment, Defendant SIE, through its supervisors,
14
15 managers, directors, and human resources personnel discriminated against Plaintiff
16
     because of her disability by subjecting her to adverse employment conditions
17
18 including, but not limited to, failing to engage in the interactive process in good
19
     faith and failing to provide reasonable accommodations.
20
21 168. Plaintiff submits her physical disability under FEHA as perceived by
22
23
     Defendant SIE to be a motivating factor in the decision of Defendant SIE to
24 discriminate against her.
25
26 169. As a direct and legal result of Defendant SIE’s conduct, Plaintiff has incurred,
27
     and will continue to incur general and special damages, the full extent of which are
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          31
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.32 Page 32 of 55




 1 uncertain at this time, but which are within the jurisdiction of this Court to
 2
     determine in a sum according to proof.
 3
 4 170. Plaintiff is informed, believes, and thereon alleges that Defendant SIE and
 5
     its managers, officers, and/or directors committed the acts alleged herein
 6
 7 maliciously, fraudulently, oppressively, and in conscious disregard of Plaintiff’s
 8
 9
     rights. Thus, Plaintiff respectfully requests the assessment of punitive damages in
10 an amount appropriate to punish and make an example of all Defendants.
11
12 171. As a result of Defendant SIE’s unlawful conduct as alleged herein, Plaintiff
13
     is entitled to reasonable attorneys’ fees and costs of suit as provided by FEHA,
14
15 California Government Code § 12965(b). Plaintiff is also entitled to attorneys’ fees
16
     pursuant to California Code of Civil Procedure § 1021.5.
17
18                            THIRD CAUSE OF ACTION
19
                    Failure to Accommodate – Violation of the ADA
20
21                               42 U.S.C. § 12101, et seq.
22
23
                                 (Against All Defendants)
24 172. Plaintiff hereby repeats, re-alleges, and incorporates herein by reference each
25
26 and every allegation in the preceding and subsequent paragraphs in this Complaint.
27
     //
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          32
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.33 Page 33 of 55




 1 173. As set forth above, it is unlawful under the ADA for an employer “not [to]
 2
     mak[e] reasonable accommodations to the known physical or mental limitations of
 3
 4 an otherwise qualified individual with a disability who is an . . . employee.” 42
 5
     U.S.C. § 12112(b)(5)(A); see also 29 C.F.R § 1630.9.
 6
 7 174. Pursuant to the Code of Federal Regulations, “[t]o determine the appropriate
 8
 9
     reasonable accommodation, it may be necessary for the covered entity to initiate
10 an informal, interactive process with the individual with a disability in need of the
11
12 accommodation.” 29 C.F.R § 1630.2(o)(3); see also 29 C.F.R § 1630.9.
13
     175. Defendant SIE has a duty to provide reasonable accommodations to its
14
15 employees, such as Plaintiff, who are disabled within the meaning of the ADA.
16
     176. As described above, Defendant SIE breached its duty to reasonably
17
18 accommodate Plaintiff when it denied Plaintiff’s requests for reasonable
19
     accommodations for her disability, including, but not limited to requests made by
20
21 Plaintiff to work remotely or from the SV Office.
22
23
     177. By failing to accommodate Plaintiff’s disability, or engage in an effective
24 interactive process, as alleged herein, Defendant SIE violated the ADA.
25
26 178. As a direct and legal result of Defendant SIE’s conduct, Plaintiff has incurred,
27
     and will continue to incur general and special damages, the full extent of which are
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          33
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.34 Page 34 of 55




 1 uncertain at this time, but which are within the jurisdiction of this Court to
 2
     determine in a sum according to proof.
 3
 4 179. Plaintiff is informed, believes, and thereon alleges that Defendant SIE and
 5
     its managers, officers, and/or directors committed the acts alleged herein
 6
 7 maliciously, fraudulently, oppressively, and in conscious disregard of Plaintiff’s
 8
 9
     federal rights, subjecting Plaintiff to cruel and unjust hardship. Plaintiff is thereby
10 entitled to punitive damages in an amount appropriate to punish and make an
11
12 example of all Defendants.
13
     180. As a result of Defendant SIE’s unlawful conduct in violation of the ADA as
14
15 alleged herein, Plaintiff is entitled to recover reasonable attorneys’ fees and costs
16
     of suit as provided by the ADA. 42 U.S.C. § 12117(a).
17
18                            FOURTH CAUSE OF ACTION
19
                      Failure to Accommodate – Violation of FEHA
20
21                     California Government Code § 12940, et seq.
22
23
                                  (Against All Defendants)
24 181. Plaintiff hereby repeats, re-alleges, and incorporates herein by reference each
25
26 and every allegation in the preceding and subsequent paragraphs in this Complaint.
27
     //
28



                       COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           34
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.35 Page 35 of 55




 1 182. FEHA, California Government Code § 12940 states that “[i]t shall be an
 2
     unlawful employment practice . . . for an employer . . . to fail to make reasonable
 3
 4 accommodation for the known physical or mental disability of an . . . employee.”
 5
     Gov. Code § 12940(m).
 6
 7 183. Pursuant to California Government Code § 12945(b), Plaintiff is and was at
 8
 9
     all times relevant herein disabled within the meaning of FEHA, and Defendant SIE
10 is and was aware that Plaintiff was disabled at all relevant times to this Complaint.
11
12 184. As set forth above, Defendant SIE has a duty to provide reasonable
13
     accommodations to Plaintiff as an employee with a disability under FEHA.
14
15 185. Defendant SIE breached its duty to reasonably accommodate Plaintiff when
16
     it denied Plaintiff’s requests for reasonable accommodations for her disability,
17
18 including, but not limited to requests to work remotely and/or from the SV Office.
19
     186. By failing to accommodate Plaintiff’s disability, as alleged herein,
20
21 Defendant SIE violated California’s FEHA.
22
23
     187. As a direct and legal result of Defendant SIE’s conduct, Plaintiff has incurred,
24 and will continue to incur general and special damages, the full extent of which are
25
26 uncertain at this time, but which are within the jurisdiction of this Court to
27
     determine in a sum according to proof.
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          35
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.36 Page 36 of 55




 1 188. Plaintiff is informed, believes, and thereon alleges that Defendant SIE and
 2
     its managers, officers, and/or directors committed the acts alleged herein
 3
 4 maliciously, fraudulently, oppressively, and in conscious disregard of Plaintiff’s
 5
     rights. Plaintiff is thereby entitled to punitive damages in an amount appropriate to
 6
 7 punish and make an example of all Defendants.
 8
 9
     189. As a result of Defendant SIE’s unlawful conduct, as alleged herein, Plaintiff
10 is entitled to reasonable attorneys’ fees and costs of suit as provided by FEHA,
11
12 California Government Code § 12965(b). Plaintiff is also entitled to attorneys’ fees
13
     pursuant to California Code of Civil Procedure § 1021.5.
14
15                             FIFTH CAUSE OF ACTION
16
           Failure to Engage in the Interactive Process – Violation of FEHA
17
18                    California Government Code § 12940, et seq.
19
                                  (Against All Defendants)
20
21 190. Plaintiff hereby repeats, re-alleges, and incorporates herein by reference each
22
23
     and every allegation in the preceding and subsequent paragraphs in this Complaint.
24 FEHA, California Government Code § 12940 states that “[i]t shall be an unlawful
25
26 employment practice . . . for an employer . . . to fail to engage in a timely, good
27
     faith, interactive process with the employee . . . to determine effective reasonable
28
     accommodations, if any, in response to a request for reasonable accommodation by

                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          36
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.37 Page 37 of 55




 1 an employee . . . with a known physical or mental disability or known medical
 2
     condition.” Gov. Code § 12940(n).
 3
 4 191. At all times relevant to this Complaint, Plaintiff was willing and able to
 5
     participate in an interactive process to determine whether a reasonable
 6
 7 accommodation could be made available by Defendant SIE so that Plaintiff would
 8
 9
     be able to perform essential job requirements.
10 192. As set forth above, Defendant SIE was made aware of Plaintiff’s disability
11
12 and her need for an accommodation on multiple occasions by Plaintiff and various
13
     physicians.
14
15 193. Plaintiff has repeatedly demonstrated an ability to perform her essential job
16
     duties either remotely or from the SV Office without imposing an undue hardship
17
18 on Defendant SIE.
19
     194. Defendant SIE has rejected all of Plaintiff’s proposed accommodations to
20
21 this date and has failed to engage in a meaningful conversation with Plaintiff to
22
23
     determine whether reasonable accommodations existed that would allow for
24 Plaintiff to perform the essential functions of her job and which would not impose
25
26 an undue hardship on Defendant SIE.
27
     195. As a direct and legal result of Defendant SIE’s conduct, Plaintiff has incurred,
28
     and will continue to incur general and special damages, the full extent of which are

                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          37
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.38 Page 38 of 55




 1 uncertain at this time, but which are within the jurisdiction of this Court to
 2
     determine in a sum according to proof.
 3
 4 196. Plaintiff is informed, believes, and thereon alleges that Defendant SIE and
 5
     its managers, officers, and/or directors committed the acts alleged herein
 6
 7 maliciously, fraudulently, oppressively, and in conscious disregard of Plaintiff’s
 8
 9
     rights. Plaintiff is thereby entitled to punitive damages in an amount appropriate to
10 punish and make an example of all Defendants.
11
12 197. As a result of Defendant SIE’s unlawful conduct, as alleged herein, Plaintiff
13
     is entitled to reasonable attorneys’ fees and costs of suit as provided by FEHA,
14
15 California Government Code § 12965(b). Plaintiff is also entitled to attorneys’ fees
16
     pursuant to California Code of Civil Procedure § 1021.5.
17
18                             SIXTH CAUSE OF ACTION
19
                            Retaliation – Violation of the ADA
20
21                               42 U.S.C. § 12101, et seq.
22
23
                                  (Against All Defendants)
24 198. Plaintiff hereby repeats, re-alleges, and incorporates herein by reference each
25
26 and every allegation in the preceding and subsequent paragraphs in this Complaint.
27
     //
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          38
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.39 Page 39 of 55




 1 199. The ADA provides that “[n]o person shall discriminate against any
 2
     individual because such individual has opposed any act or practice made unlawful
 3
 4 under this Act or because such individual made a charge . . . or participated in any
 5
     manner in an investigation . . . under this Act.” 42 U.S.C. § 12203(a).
 6
 7 200. Plaintiff engaged in protected activities and was exercising or attempting to
 8
 9
     exercise her rights under the ADA by requesting workplace accommodations for
10 her disability.
11
12 201. Defendant SIE retaliated against Plaintiff and interfered with her rights under
13
     the ADA by refusing to grant Plaintiff’s requests and recommendations for
14
15 accommodations,       as alleged herein, all without adequate and effective
16
     communication or interaction with Plaintiff.
17
18 202. Plaintiff submits that exercising her rights under the ADA was a substantially
19
     motivating factor in the decision of Defendant SIE to retaliate against her.
20
21 203. As a direct and legal result of Defendant SIE’s conduct, Plaintiff has incurred,
22
23
     and will continue to incur general and special damages, the full extent of which are
24 uncertain at this time, but which are within the jurisdiction of this Court to
25
26 determine in a sum according to proof.
27
     //
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          39
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.40 Page 40 of 55




 1 204. Plaintiff is informed, believes, and thereon alleges that Defendant SIE and
 2
     its managers, officers, and/or directors committed the acts alleged herein
 3
 4 maliciously, fraudulently, oppressively, and in conscious disregard of Plaintiff’s
 5
     federal rights, subjecting Plaintiff to cruel and unjust hardship. Accordingly,
 6
 7 Plaintiff respectfully requests the assessment of punitive damages in an amount
 8
 9
     appropriate to punish and make an example of all Defendants.
10 205. Due to Defendant SIE’s conduct as alleged herein, Plaintiff is entitled to
11
12 reasonable attorneys’ fees and costs as provided by the ADA. 42 U.S.C. § 12117(a).
13
                            SEVENTH CAUSE OF ACTION
14
15                           Retaliation – Violation of FEHA
16
                      California Government Code § 12940, et seq.
17
18                               (Against All Defendants)
19
     206. Plaintiff hereby repeats, re-alleges, and incorporates herein by reference each
20
21 and every allegation in the preceding and subsequent paragraphs in this Complaint.
22
23
     207. FEHA, California Government Code § 12940 states that “[i]t shall be an
24 unlawful employment practice . . . for an employer, because of . . . physical
25
26 disability . . . to discriminate against the person . . . in terms, conditions, or
27
     privileges of employment.” Gov. Code § 12940(a).
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          40
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.41 Page 41 of 55




 1 208. FEHA, California Government Code § 12940 states that “[i]t shall be an
 2
     unlawful employment practice . . . for any employer to . . . discriminate against any
 3
 4 person . . . because the person has filed a complaint.” Gov. Code § 12940(h).
 5
     209. As set forth above, Plaintiff engaged in protected activities and was
 6
 7 exercising or attempting to exercise her rights under FEHA by requesting
 8
 9
     accommodations for her disability.
10 210. Defendant SIE retaliated against Plaintiff and interfered with her rights under
11
12 FEHA by refusing to grant Plaintiff’s requests and recommendations for
13
     accommodations, as alleged herein, all without adequate and effective
14
15 communication or interaction with Plaintiff.
16
     211. Plaintiff submits that exercising her rights under FEHA was a substantially
17
18 motivating factor in the decision of Defendant SIE to retaliate against her.
19
     212. As a direct and legal result of Defendant SIE’s conduct, Plaintiff has incurred,
20
21 and will continue to incur general and special damages, the full extent of which are
22
23
     uncertain at this time, but which are within the jurisdiction of this Court to
24 determine in a sum according to proof.
25
26 //
27
     //
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          41
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.42 Page 42 of 55




 1 213. Plaintiff is informed, believes, and thereon alleges that Defendant SIE and
 2
     its managers, officers, and/or directors committed the acts alleged herein
 3
 4 maliciously, fraudulently, oppressively, and in conscious disregard of Plaintiff’s
 5
     rights. Plaintiff is thereby entitled to punitive damages in an amount appropriate to
 6
 7 punish and make an example of all Defendants.
 8
 9 214. As a result of Defendant SIE’s unlawful conduct, as alleged herein, Plaintiff
10 is entitled to reasonable attorneys’ fees and costs of suit as provided by FEHA,
11
12 California Government Code § 12965(b). Plaintiff is also entitled to attorneys’ fees
13
     pursuant to California Code of Civil Procedure § 1021.5.
14
15                           EIGHTH CAUSE OF ACTION
16
        Failure to Prevent Discrimination and Retaliation – Violation of FEHA
17
18                    California Government Code § 12940, et seq.
19
                                  (Against All Defendants)
20
21 215. Plaintiff hereby repeats, re-alleges, and incorporates herein by reference each
22
23
     and every allegation in the preceding and subsequent paragraphs in this Complaint.
24 216. FEHA, California Government Code § 12940 states that “[i]t shall be an
25
26 unlawful employment practice . . . for any employer . . . to fail to take all reasonable
27
     steps necessary to prevent discrimination . . . from occurring.” Gov. Code §
28
     12940(k).

                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          42
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.43 Page 43 of 55




 1 217. Defendant SIE had a duty to take all reasonable steps necessary to prevent
 2
     discrimination and retaliation from occurring in their place of employment such as
 3
 4 the RB Office.
 5
     218. Defendant SIE failed to prevent discrimination and retaliation against
 6
 7 Plaintiff in the workplace by engaging in conduct including, but not limited to, the
 8
 9
     following:
10         a. Failure to properly train all supervisory employees and human resources
11
12            personnel regarding discrimination and retaliation in the workplace;
13
              Failure to thoroughly investigate and appropriately resolve the formal
14
15            complaint Plaintiff submitted to HR regarding bullying, inappropriate
16
              touching, and other substantive forms of harassment in the workplace.;
17
18         b. Failure to properly train all supervisory employees and human resources
19
              personnel regarding discrimination and retaliation in the workplace;
20
21         c. Failure to effectively implement and enforce policies, practices, and
22
23
              procedures regarding the prevention and abatement of discrimination and
24            retaliation in the workplace;
25
26         d. Failure to prevent employees, supervisors, and HR personnel from
27
              discriminating and retaliating against Plaintiff because of her disability;
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          43
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.44 Page 44 of 55




 1         e. Failure to thoroughly investigate and resolve formal complaints of
 2
              discrimination and retaliation made by Plaintiff in good faith regarding
 3
 4            Defendant LINDSAY’s conduct; and
 5
           f. Failure to ensure compliance with federal and state anti-discrimination
 6
 7            and anti-retaliation laws.
 8
 9
     219. As a direct and legal result of Defendants’ conduct, Plaintiff has incurred,
10 and will continue to incur general and special damages, the full extent of which are
11
12 uncertain at this time, but which are within the jurisdiction of this Court to
13
     determine in a sum according to proof.
14
15 220. Plaintiff is informed, believes, and thereon alleges that Defendant SIE and
16
     its managers, officers, and/or directors committed the acts alleged herein
17
18 maliciously, fraudulently, oppressively, and in conscious disregard of Plaintiff’s
19
     rights. Plaintiff is thereby entitled to punitive damages in an amount appropriate to
20
21 punish and make an example of all Defendants.
22
23
     221. As a result of Defendant SIE’s unlawful conduct, as alleged herein, Plaintiff
24 is entitled to reasonable attorneys’ fees and costs of suit as provided by FEHA,
25
26 California Government Code § 12965(b). Plaintiff is also entitled to attorneys’ fees
27
     pursuant to California Code of Civil Procedure § 1021.5.
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          44
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.45 Page 45 of 55




 1                            NINTH CAUSE OF ACTION
 2
              Negligence – Violation of California Civil Code § 1714 et seq.
 3
 4                               (Against All Defendants)
 5
     222. Plaintiff hereby repeats, re-alleges, and incorporates herein by reference each
 6
 7 and every allegation in the preceding and subsequent paragraphs in this Complaint.
 8
 9
     223. As set forth hereinabove, Defendant SIE subjected Plaintiff to unlawful
10 discriminatory and retaliatory treatment.
11
12 224. Defendant SIE had a duty to exercise reasonable care and prudence to
13
     provide Plaintiff with a safe, healthful, non-discriminatory, and non-retaliatory
14
15 workplace environment, especially at the RB Office.
16
     225. Defendant SIE has breached the aforementioned duty of due care undertaken.
17
18 Defendant SIE’s breach of duty was the actual and proximate cause of harm
19
     suffered by Plaintiff.
20
21 226. The manner in which Defendant SIE acted, as alleged herein, was negligent
22
23
     and without due regard to Plaintiff’s emotional and physical well-being.
24 227. Furthermore, Defendant SIE negligently failed and refused to take all
25
26 reasonable steps necessary to prevent the unlawful conduct, as alleged herein, from
27
     occurring.
28



                       COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           45
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.46 Page 46 of 55




 1 228. As a direct and legal result of Defendant SIE’s conduct, Plaintiff has incurred,
 2
     and will continue to incur general and special damages, the full extent of which are
 3
 4 uncertain at this time, but which are within the jurisdiction of this Court to
 5
     determine in a sum according to proof.
 6
 7                            TENTH CAUSE OF ACTION
 8
 9                     Intentional Infliction of Emotional Distress
10                               (Against All Defendants)
11
12 229. Plaintiff hereby repeats, re-alleges, and incorporates herein by reference each
13
     and every allegation in the preceding and subsequent paragraphs in this Complaint.
14
15 230. Defendant SIE, by and through its employees, including, but not limited to
16
     Defendant LINDSAY, acted intentionally towards Plaintiff in the manners as
17
18 detailed hereinabove.
19
     231. Defendant SIE’s intentional conduct toward Plaintiff as detailed hereinabove
20
21 was so extreme and outrageous that no reasonable person should be subject to
22
23
     endure it.
24 232. As a result of Defendant SIE’s acts and omissions, Plaintiff began suffering
25
26 from severe emotional distress.
27
     //
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          46
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.47 Page 47 of 55




 1 233. Plaintiff began experiencing symptoms of distress including, but not limited
 2
     to, stress, anxiety, panic attacks, and nausea only after enduring adverse medical
 3
 4 symptoms while working for Defendant SIE onsite at the RB Office.
 5
     234. Defendant SIE has exhibited utter disregard for Plaintiff’s health and well-
 6
 7 being on at least three (3) separate occasions by failing to provide Plaintiff with
 8
 9
     assistance during the anaphylactic reactions she experienced onsite at the RB
10 Office. Plaintiff’s symptoms of emotional distress have been exacerbated by the
11
12 aforementioned conduct of Defendant SIE.
13
     235. As a direct, foreseeable, and proximate result of Defendant SIE’s outrageous
14
15 and unprivileged conduct as described above, Plaintiff has suffered and continues
16
     to suffer, among others, humiliation, severe physical and emotional distress, loss
17
18 of reputation, and mental pain and anguish, all to her damage in a sum to be
19
     established according to proof.
20
21 236. As a further legal result of the acts and omissions of Defendant SIE, Plaintiff
22
23
     may be forced to incur substantial expense for medical and/or psychological care
24 in an amount which is presently unknown and to be determined in a sum according
25
26 to proof at trial.
27
     //
28



                        COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                            47
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.48 Page 48 of 55




 1                         ELEVENTH CAUSE OF ACTION
 2
                        Negligent Infliction of Emotional Distress
 3
 4                               (Against All Defendants)
 5
     237. Plaintiff hereby repeats, re-alleges, and incorporates herein by reference each
 6
 7 and every allegation in the preceding and subsequent paragraphs in this Complaint.
 8
 9
     238. As set forth above, Defendant SIE had a duty to exercise reasonable care and
10 prudence to provide Plaintiff with a safe, healthful, non-discriminatory, and non-
11
12 retaliatory workplace environment, especially at the RB Office.
13
     239. In carrying out the above-described conduct, Defendant SIE breached the
14
15 duty of due care it owed to Plaintiff. Said conduct exceeded the inherent risks of
16
     employment and was not the sort of conduct normally expected to occur in the
17
18 workplace.
19
     240. Defendant SIE, by and through its employees, including members of its
20
21 human resources department repeatedly ignored or downplayed Plaintiff’s
22
23
     complaints of workplace misconduct and requests for accommodations due to her
24 disability.
25
26 241. Defendant SIE knew, or should have known, that the above-described
27
     conduct would cause Plaintiff severe emotional distress.
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          48
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.49 Page 49 of 55




 1 242. As a result of the hostile work environment permitted by Defendant SIE’s
 2
     negligence, Plaintiff suffered from severe emotional distress via experiencing
 3
 4 stress and anxiety.
 5
     243. As a direct, foreseeable, and proximate result of Defendant SIE’s negligent
 6
 7 conduct as described above, Plaintiff has suffered and continues to suffer, among
 8
 9
     others, humiliation, severe physical and emotional distress, loss of reputation, and
10 mental pain and anguish, all to her damage in a sum to be established according to
11
12 proof at trial.
13
                            TWELFTH CAUSE OF ACTION
14
15              Invasion of Privacy – Public Disclosure of Private Facts
16
                                 (Against All Defendants)
17
18 244. Plaintiff hereby repeats, re-alleges, and incorporates herein by reference each
19
     and every allegation in the preceding and subsequent paragraphs in this Complaint.
20
21 245. Plaintiff is informed and believes, and upon such information and belief,
22
23
     alleges that as Defendant SIE’s Director of Human Resources, Defendant
24 LINDSAY received the “Work Status Report” regarding Plaintiff’s medical
25
26 condition from U.S. HealthWorks on November 13, 2019.
27
     //
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          49
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.50 Page 50 of 55




 1 246. The aforementioned report mentioned the following workplace restriction
 2
     for Plaintiff: “No working in buildings under construction . . . Needs HEPA filter
 3
 4 on desk.”
 5
     247. In August of 2019, Plaintiff is informed and believes, and upon such
 6
 7 information and belief, alleges that Defendant LINDSAY placed or directed to be
 8
 9
     placed a HEPA filter on Plaintiff’s desk with dust masks and a piece of paper taped
10 to her desk with her name hand-written on it in big bold letters while Plaintiff was
11
12 out of the RB Office. (Attached hereto as EXHIBIT E.)
13
     248. The only notification Plaintiff received regarding the HEPA filter was from
14
15 concerned colleagues via photographs and videos.
16
     249. Plaintiff felt isolated, ostracized, and became extremely uncomfortable
17
18 knowing that SIE was broadcasting Plaintiff’s confidential medical condition,
19
     without formal notice nor Plaintiff’s consent, to various SIE employees while
20
21 Plaintiff was out of the RB Office.
22
23
     250. The private affairs of Plaintiff include information relating to her medical
24 condition(s).
25
26 251. This especially sensitive medical information is information that a
27
     reasonable person ordinarily understands to be private.
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          50
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.51 Page 51 of 55




 1 252. Defendants’ actions relating to Plaintiff’s private medical information
 2
     resulted in the taking and the public disclosure of such sensitive private information,
 3
 4 as well as in intrusion on her private matters.
 5
     253. Plaintiff’s private medical condition is not a matter of legitimate public
 6
 7 concern. Therefore, publicizing, disseminating, and exposing Plaintiff’s private
 8
 9
     medical information is and will continue to be regarded as highly offensive and
10 objectionable to reasonable people.
11
12 254. Plaintiff was and will continue to be damaged as a direct and/or proximate
13
     result of Defendants’ invasion of privacy by the public disclosure of confidential
14
15 information regarding her private medical condition.
16
     255. As a result of Defendant SIE and Defendant LINDSAY broadcasting her
17
18 confidential information regarding her medical condition, Plaintiff has experienced
19
     various physical and emotional symptoms.
20
21 256. The aforementioned symptoms include, but are not limited to, stress, anxiety,
22
23
     panic attacks, and nausea that Plaintiff has incurred personal expenses for.
24 //
25
26 //
27
     //
28



                       COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           51
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.52 Page 52 of 55




 1                        THIRTEENTH CAUSE OF ACTION
 2
                                          Assault
 3
 4                           (Against Defendant LINDSAY)
 5
     257. Plaintiff hereby repeats, re-alleges, and incorporates herein by reference each
 6
 7 and every allegation in the preceding and subsequent paragraphs in this Complaint.
 8
 9 258. Defendant LINDSAY conduct caused Plaintiff to be constantly apprehensive
10 that she would be subjected to an intentional invasion of her right to be free from
11
12 harmful and offensive contact upon her return to the RB Office.
13
     259. Defendant LINDSAY’s conduct toward Plaintiff included, without
14
15 limitation, the following:
16
           a. Demanding Plaintiff return to work onsite at the RB Office knowing
17
18            Plaintiff has experienced three (3) life-threatening anaphylactic reactions
19
              and will experience reactions immediately upon return to the RB Office;
20
21         b. Continuing to contact Plaintiff after explicitly being told to refrain from
22
23            making any contact with Plaintiff on multiple occasions;
24
           c. Failing to provide Plaintiff any reasonable accommodation that would
25
26            allow her to avoid returning to the RB Office.
27
     //
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          52
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.53 Page 53 of 55




 1 260. Defendant LINDSAY’s conduct toward Plaintiff, as described above, was
 2
     intentional and/or reckless, harmful, threatening and/or offensive.
 3
 4 261. As a proximate result of Defendant LINDSAY’s conduct, Plaintiff has
 5
     suffered and continues to suffer extreme mental distress, humiliation, and anguish
 6
 7 in addition to emotional and physical injuries and economic losses, all to her
 8
 9 damage in amounts to be proven at trial.
10
     Plaintiff is informed, believes, and thereon alleges Defendant LINDSAY
11
12 committed the acts alleged herein maliciously, oppressively, and in conscious
13
     disregard of Plaintiff’s rights. Plaintiff is thereby entitled to punitive damages in an
14
15 amount appropriate to punish and make an example of Defendant LINDSAY.
16
                                  PRAYER FOR RELIEF
17
18 WHEREFORE, Plaintiff respectfully prays for relief and judgment against
19
     Defendants as follows:
20
21 1.       For general and compensatory damages in an amount according to proof at
22
23 trial;
24
     2.     For special damages in an amount according to proof at trial;
25
26 3.       For punitive damages to punish, deter and make an example of Defendants;
27
     4.     For costs of litigation incurred herein;
28
     5.     For attorneys’ fees and costs pursuant to statute;

                       COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                           53
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.54 Page 54 of 55




 1 6.      For declaratory relief, declaring that Defendant SIE violated Plaintiff’s rights
 2
     to be free of discrimination and retaliation in the workplace;
 3
 4 7.      For injunctive relief, compelling Defendant DIE to refrain from
 5
     discrimination and retaliation in the workplace; and adopting such policies and
 6
 7 practices as this Court deems just and proper; and
 8
 9
     8.    For such other and further relief as this Court deems proper and just under
10 all of the circumstances.
11
12
13    Dated: September 30, 2019             Respectfully submitted:
14
                                            DUFORD LAW, LLP
15
16
17
                                            By: /s/Craig W. DuFord
18
                                            CRAIG W. DUFORD
19                                          KELLY E. DUFORD
20                                          Attorneys for Plaintiff
21                                          LINDSEY GOWIN
22
23
24
25
26
27
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          54
     Case 3:19-cv-01876-JAH-AHG Document 1 Filed 09/30/19 PageID.55 Page 55 of 55




 1                            DEMAND FOR JURY TRIAL
 2
           Plaintiffs hereby request a jury trial on all claims so triable in this case.
 3
 4
 5
 6
 7 Dated: September 30, 2019                 Respectfully submitted:
 8
 9                                           DUFORD LAW, LLP
10
11
12                                           By: /s/Craig W. DuFord
                                             CRAIG W. DUFORD
13
                                             KELLY E. DUFORD
14                                           Attorneys for Plaintiff LINDSEY
15                                           GOWIN
16
17
18
19
20
21
22
23
24
25
26
27
28



                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                          55
